This is an appeal from a judgment of the county court of Cook county dismissing, on its own motion, a petition filed by Arthur G. Bossi, appellee, to contest an election held in the city of Chicago on April 2, 1929. The judgment of dismissal was entered on July 15, 1929, and appellant not being satisfied with the form of dismissal, entered his motion for appeal on August 8, 1929, and the same was allowed on September 25, 1929.
Section 100 of the Practice act provides that all appeals to the Supreme Court shall be prayed and allowed not more than twenty days after the date of the entry of such judgment or order. Inasmuch as appellant has failed to comply with this statute the appeal must be dismissed.
Appeal dismissed. *Page 196